DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 6/27/2022, is acknowledged. Claim 1 is amended. Claims 1 – 2 and 5 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107587076 (“Liu”; from IDS of 4/1/2021, citing machine translation provided on 3/25/2022).
Regarding claim 1, Liu teaches a steel component ([0002]) comprising a structure composed of ferrite and pearlite ([0008], L 78), the steel component comprising a columnar structure (see Figs. 1(a)-8(a) and 1(b)-8(b), displaying the cross-sectional and longitudinal sections of the core of the material, respectively. An ordinarily skilled artisan can deduce that the steel comprises a columnar structure based on these figures), comprising: band shaped pearlite layers extending in a longitudinal direction of the steel component (see Figs. 1(b)-8(b), black bands are pearlite); and a ferrite layer precipitated so as to extend in the longitudinal direction between the pearlite layers (see Figs. 1(b)-8(b), white bands are ferrite).
Regarding the width of the pearlite layers, it is noted that Figs. 1(b)-8(b) of Liu exemplify pearlite layers having widths ranging from just approximately 15 microns (see Fig. 3(b) for example), to pearlite layers having widths of up to 200 microns (see Fig. 6(b) for example) in a direction perpendicular to the longitudinal direction. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, as the examples of Liu suggest a width range (as low as approximately 15 microns and up to 200 microns) which encompasses Applicant’s claimed range of 50 μm to 200 μm, a prima facie case of obviousness exists.
Moreover, regarding the limitation “wherein during formation of the microalloyed steel component by additive manufacturing, the microalloyed steel component is cooled from a temperature higher than an austenite transformation completion temperature A3 at a predetermined cooling rate such that the ferrite is precipitated linearly along original austenite grain boundaries and the pearlite is precipitated into original austenite grains so as to fill gaps of the precipitated ferrite so to form the band-shaped pearlite layers and the ferrite layer”, the claim limitation is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
However, to the extent that the above-mentioned claim limitation imparts structure unto the claimed steel component, it is noted that Liu teaches that the steel component is initially heated to a temperature greater than or equal to 1100°C (i.e. greater than the A3 temperature of steel) ([0019], L 150), and subsequently cooled at a controlled cooling rate ([0021], L 171-172), whereby phase transition from austenite to ferrite+pearlite occurs ([0021], L 166; [0023], L 182-183).
Further, it is noted that Liu teaches the steel component may be microalloyed with alloying elements such as Ti, Nb, and V, among others ([0009], L 87). Thus, Liu teaches a microalloyed steel component.
Further, the claim limitation “wherein a shaping direction by additive manufacturing coincides with the longitudinal direction of the microalloyed steel component” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Specifically, it is noted that the claim limitation does not impart any additional structural limitations to the claimed component, as it only specifies that the component should be built by an additive manufacturing method, in the same direction as the longitudinal direction of the component once complete. 
Alternatively, the Examiner notes that the structural limitation imparted by the aforementioned product-by-process claim limitation, if any, is already present in the claim and met by the prior art, said limitation being “a columnar structure comprising band-shaped pearlite layers extending in a longitudinal direction of the microalloyed steel component and having a width of 50 μm to 200 μm in a direction perpendicular to the longitudinal direction; and a ferrite layer precipitated so as to extend in the longitudinal direction between the pearlite layers”. As Liu has been shown to meet these structural requirements, a prima facie case of obviousness exists.
Regarding claim 2, all of the claim limitations have been considered.  The claim limitation “wherein the microalloyed steel component is topologically optimized” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Specifically, it is noted that topological optimization is a process, rather than a quantifiable structural feature of the steel component, and claiming that the component “is topologically optimized” does not actually limit the structure of the steel component in any way, whatsoever. 
Regarding claim 5, all of the claim limitations have been considered.  The claim limitation “wherein the microalloyed steel component is formed from a microalloyed steel powder with a particle size of 45 μm to 150 μm” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
	Specifically, it is noted that claiming the particle size of a steel powder from which the claimed steel component is formed, is requiring the steel component be formed from a powder. Such a requirement is limiting the steel component by the process form which it is formed, and provides no further limitation as to the structure of the claimed steel component itself. Thus, the claim is satisfied by the prior art.

Response to Arguments
Applicant’s remarks filed 6/27/2022 are acknowledged and have been fully considered. Applicant has argued that Liu fails to describe all of the features recited in amended independent claim 1. Specifically, Applicant references the newly added limitation, arguing that Liu fails to disclose or render obvious a shaping direction by additive manufacturing coinciding with the longitudinal direction of the microalloyed steel component.
The Examiner respectfully finds this argument to be unpersuasive. As discussed previously, the newly added claim limitation is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). The aforementioned claim limitation does not impart any additional structural limitations to the claimed component, as it only specifies that the component should be built by an additive manufacturing method, in the same direction as the longitudinal direction of the component once complete. 
Alternatively, the Examiner notes that the structural limitation imparted by the aforementioned product-by-process claim limitation, if any, is already present in the claim and met by the prior art, said limitation being “a columnar structure comprising band-shaped pearlite layers extending in a longitudinal direction of the microalloyed steel component and having a width of 50 μm to 200 μm in a direction perpendicular to the longitudinal direction; and a ferrite layer precipitated so as to extend in the longitudinal direction between the pearlite layers”. As Liu has been shown to meet these structural requirements, a prima facie case of obviousness exists.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735